Citation Nr: 1043871	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.   Entitlement to service connection for right shoulder 
degenerative joint disease.

2.  Entitlement to service connection for left shoulder 
degenerative joint disease.

3.  Entitlement to service connection for right hip degenerative 
joint disease.

4.  Entitlement to service connection for left hip degenerative 
joint disease.

5.  Entitlement to service connection for degenerative facet 
joint changes of the thoracic spine.

6.  Entitlement to service connection for lumbar spondylosis with 
multiple level degenerative disc disease, facet arthropathy of 
the lumbar spine, and radiculopathy in the right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to August 1991.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony before the undersigned Veterans 
Law Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the claims file.

The above issues were remanded in November 2007 for additional 
development.  


FINDINGS OF FACT

1.  Right shoulder degenerative joint disease was not manifest in 
service or within one year of retirement from service.

2.  Left shoulder degenerative joint disease was not manifest in 
service or within one year of retirement from service.

3.  There is no current diagnosis of right hip degenerative joint 
disease.

4.  There is no current diagnosis of left hip degenerative joint 
disease.

5.  Degenerative facet joint changes of the thoracic spine were 
not manifest in service or within one year of retirement from 
service.

6.  Lumbar spondylosis with multiple level degenerative disc 
disease and facet arthropathy of the lumbar spine was not 
manifest in service or within one year of retirement from 
service; there is no current diagnosis of radiculopathy in the 
right lower extremity.


CONCLUSIONS OF LAW

1.  Right shoulder degenerative joint disease was not incurred in 
or aggravated by service, and such disability may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  Left shoulder degenerative joint disease was not incurred in 
or aggravated by service, and such disability may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.  Right hip degenerative joint disease was not incurred in or 
aggravated by service, and such disability may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

4.  Left hip degenerative joint disease was not incurred in or 
aggravated by service, and such disability may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

5.  Degenerative facet joint changes of the thoracic spine were 
not incurred in or aggravated by service, and such disability may 
not be presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Lumbar spondylosis with multiple level degenerative disc 
disease and facet arthropathy of the lumbar spine with 
radiculopathy in the right lower extremity 
was not incurred in or aggravated by service, and such disability 
may not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

An April 2003 letter discussed the evidence necessary to support 
a claim for service connection.  The Veteran was advised that VA 
would make reasonable efforts to assist him in obtaining evidence 
supportive of his claim.  He was asked to identify supportive 
evidence.  

In December 2004 the Veteran was advised of outstanding evidence.  
The evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.

An additional December 2004 letter asked the Veteran to specify 
when he was treated at two previously identified Naval Air 
Stations.  

In June 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

In January 2008 the Veteran was again advised of evidence that 
remained outstanding.  This letter also discussed the manner in 
which VA determines disability ratings and effective dates.  The 
evidence of record was listed and the Veteran was told how VA 
would further assist him.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified 
treatment records have been associated with the claims file.  The 
Veteran was afforded the opportunity to testify before the 
undersigned.  A VA examination has been carried out.  The Board 
finds it was were adequate in that the examiner reviewed the 
record, interviewed the Veteran, and performed appropriate 
physical examinations prior to providing his conclusions.  The 
report of record is thorough and consistent with contemporaneous 
treatment records.  For these reasons, the Board concludes that 
the findings of the VA examiner are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to 
have been incurred or aggravated if it is manifested to a 
compensable degree within a year of the Veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Review of the Veteran's service treatment records discloses that 
on the occasion of an October 1970 physical examination for the 
Air Force Reserve Officer Training Corps (ROTC) the Veteran 
reported having suffered a broken right arm in 1968.  The 
examiner noted that there had been full recovery without 
sequelae.  The corresponding examination noted that the Veteran's 
spine, upper extremities, and lower extremities were all normal.  

The Veteran again reported a history of right forearm fracture on 
examination in June 1971.  He otherwise denied arthritis or 
rheumatism; bone, joint, or other deformity; lameness, painful or 
trick shoulder; and back trouble of any kind.  Following clinical 
examination, his spine, upper extremities, and lower extremities 
were noted to be normal.  He was found to be qualified for class 
I flying.  

In September 1972 the Veteran reported that he had injured his 
back during survival school.  The provider noted that there was 
mild intrascapular muscle spasm, but that physical examination 
was within normal limits.  

On annual flight physical examination in February 1973, the 
Veteran's spine, upper extremities, and lower extremities were 
all clinically normal.  The Veteran specifically denied any 
significant interim medical history since examination in June 
1971.  He was determined to be qualified for class II flying.  
Similar findings are noted in the report of a January 1974 flight 
physical examination, and the Veteran denied significant interval 
history.

In May 1977 the Veteran reported a three to four day history of 
back pain.  Physical examination revealed no spinous or 
paraspinous tenderness.  Range of motion was good and straight 
leg raising was negative.  The impression was urinary tract 
infection versus nonspecific urethritis.  The provider indicated 
that he did not see much evidence of muscular strain.  Four days 
later, the Veteran reported that his back pain had resolved.  

On annual flight physical examination in January 1978, the 
Veteran's spine, upper extremities, and lower extremities were 
normal.  The examiner noted that nonspecific urethritis had been 
treated in May 1977 and had resolved.  Aside from an adverse 
reaction to a flu shot, he noted no other significant medical or 
surgical history since a February 1977 examination.  He was 
deemed to be qualified for flying class II.

In October 1978 the Veteran reported back pain that had started 
the previous day.  He stated that he was concerned about a 
possible kidney infection since he had suffered one recently.  
Physical examination revealed some pain on hyperextension but no 
deformity, loss of  motion, or evidence of sciatic irritation.  
The assessment was probable low grade chronic urethral irritation 
and low back syndrome.  An X-ray revealed changes on the lateral 
view of L2 and L3, as well as T11 and T12.  The radiologist 
indicated that such were defects in the inferior plate and had 
the appearance of multiple Schmorl's nodes.  He suggested that 
the findings were the residual of juvenile epiphysitis which had 
probably burned out.  The disc spaces were noted to be slightly 
narrowed at that level.  

On annual flight physical examination in January 1979, the 
Veteran's spine, upper extremities, and lower extremities were 
normal.  He denied significant interval history since January 
1978.  He was deemed to be qualified for flying class II.

In November 1979 the Veteran was seen in an Air Force emergency 
room at approximately two a.m., complaining of localized pain in 
his upper lateral right thigh.  Physical examination revealed 
full range of motion, no tenderness, and 5/5 strength.  The 
diagnosis was muscle pain, and the Veteran was advised to rest.  
Approximately two hours later the Veteran reported that the pain 
was worse and involved his whole leg.  The diagnosis was right 
leg pain, probably musculoskeletal.  Later that afternoon, the 
Veteran reported pain on the right side of his head, down to his 
shoulder, radiating to his elbow.  He had full range of motion of 
all joints.  The assessment was reaction to medication.  Two days 
later he reported that his leg felt much better.

On flight physical examination in January 1980 the Veteran's 
spine, upper extremities, and lower extremities were clinically 
normal.  He denied significant interval history since January 
1979.  He was deemed to be qualified for flying class II.  

Records show that the Veteran transferred to Clark Air Base in 
the Philippines in approximately August 1980.  

On flight physical examination in December 1980 the Veteran's 
spine, upper extremities, and lower extremities were clinically 
normal.  He denied significant interval history since the 
previous examination.  He was deemed to be qualified for flying 
class II.  

A December 1980 treatment record from the Air Force Regional 
Medical Center at Clark Air Base indicates that the Veteran 
wished to return to flying status.  The provider noted that the 
Veteran was doing well and had no symptoms.  The records are 
silent with respect to the basis for the Veteran's removal from 
flying status and his subsequent reinstatement.

In April 1981 the Veteran was treated for superficial abrasions 
on his hands.  

On periodic flying examination in December 1981 the Veteran's 
spine, upper extremities, and lower extremities were normal.  He 
denied all significant interval medical or surgical history since 
his previous physical.  He was deemed to be qualified for flying 
class II.

In February 1982 the Veteran complained of pain in his right 
shoulder.  He denied trauma or injury.  The assessment was 
musculoskeletal pain secondary to strain.  An X-ray revealed no 
osseous or joint abnormality.  The radiologist indicated that the 
distal end of the clavicle was deformed, possibly from old 
trauma.

On periodic flight physical examination in December 1982, the 
Veteran denied painful or trick shoulder and recurrent back pain.  
He also denied arthritis and bone or joint deformity.  His spine, 
upper extremities, and lower extremities were normal.  The 
examiner noted that range of motion and strength of the left arm 
were normal.  The Veteran denied all significant interval medical 
or surgical history since his last physical.  He was deemed to be 
qualified for flying class II.

A subsequent December 1982 entry to the Veteran's medical records 
indicates that he desired to be returned to flight status 
following treatment for an ingrown toenail.

On medical evaluation in May 1984, the Veteran denied arthritis, 
bone or joint deformity, lameness, painful or trick shoulder, and 
recurrent back pain.  Clinical examination revealed normal spine, 
upper extremities, and lower extremities.  The examiner 
recommended a waiver for gouty arthritis.  He determined that the 
Veteran was not qualified for flying class II.  A later May 1984 
entry recommends a waiver for the Veteran's gouty arthritis, 
noting that the Veteran's physical examination was entirely 
normal following appropriate treatment for gout.

On annual physical examination in January 1985, the Veteran 
denied arthritis, bone or joint deformity, lameness, painful or 
trick shoulder, and recurrent back pain.  Clinical examination 
revealed normal spine, upper extremities, and lower extremities.  
The examiner noted that the Veteran was treated with medication 
for gouty arthritis, and concluded that the Veteran was 
acceptable with waiver for flying class II.  An associated 
aeromedical summary notes the Veteran's denial of any recent 
joint discomfort or disabilities.  

On physical examination in November 1986 the Veteran denied 
arthritis, bone or joint deformity, lameness, painful or trick 
shoulder, and recurrent back pain.  Clinical examination revealed 
normal spine, upper extremities, and lower extremities.  The 
Veteran denied any significant medical or surgical history.  His 
waiver for gouty arthritis was continued, and he was deemed to be 
acceptable with waiver for flying class II duties.

In September 1989 the Veteran reported fatigue and sore, stiff 
muscles and joints of one month's duration.  The assessment was 
nonspecific fatigue and myalgias.   Various laboratory testing 
was carried out.  On follow-up the assessment was fatigue 
secondary to very poor dietary habits.  A better diet was 
recommended.  Subsequently in September 1989 the Veteran reported 
that he continued to experience myalgias and arthralgias.  He 
also reported that his mid back hurt the previous day.  In 
January 1990 the Veteran reported that he no longer felt fatigued 
since he had improved his dietary habits.  

On periodic physical examination in November 1990 clinical 
examination revealed normal spine, upper extremities, and lower 
extremities.  The Veteran denied any significant medical or 
surgical history.  His waiver for gouty arthritis was continued, 
and he was deemed to be acceptable with waiver for flying class 
II duties.  An undated summary indicates that with respect to the 
waiver renewal, there were no physical findings of arthritis or 
active gout.  

In February 1991 the Veteran was involved in a head-on motor 
vehicle accident.  He was the driver and wore a seatbelt.  He had 
an abrasion over his right eye.  He was neurologically within 
normal limits.  He complained of no other trauma.  

On retirement in 1991, the Veteran elected not to undergo a 
physical examination.

Voluminous post-service records include those reflecting private 
treatment for back and right shoulder complaints.  A May 2001 
letter from M.J.G., M.D. indicates that the Veteran reported a 
history of back pain since December 26, 1999, when he slipped and 
fell onto his back at a store.  Dr. G. noted that the Veteran's 
pain had since been consistent and that its location had remained 
the same.  He noted that the Veteran had no complaints regarding 
other joints.  A June 2001 report included the same history.

A private treatment record dated in November 2002 indicates the 
Veteran's report of pain, stiffness, and aching in the low back 
of two years' duration.  At that time, the Veteran also reported 
bilateral buttock pain, right leg pain, and mid back pain.  

 
A February 2003 record produced by J.M.T., M.D. indicates that 
the Veteran began to have right shoulder symptoms five months 
previously.  He denied a history of specific injury.  He 
underwent surgery on his right shoulder in March 2003.  The 
postoperative diagnosis was impingement of the right shoulder 
with type I slap lesion.

An August 2003 private treatment record reflects the Veteran's 
report of back pain for the previous three years.  

In a statement submitted with his November 2004 substantive 
appeal, the Veteran pointed out various instances of his having 
been treated in service for back complaints.  He pointed out that 
in April 1981 he received treatment at an Air Force facility 
following an accident in which his Moped was forced from the 
road.  He noted that he was thrown over the handlebars.  He also 
noted that there were records indicating that he was treated with 
bandages for abrasions.  He asserted that his hip, spine, and 
shoulder disabilities were the result of injuries from stress 
loading and impacts occurring in flying military training 
aircraft, combat airlift, and military parachuting.  

A January 2005 treatment record from J.W., D.O. reflects the 
Veteran's reported history of a fall in 1999.  The Veteran 
related that he had pain in all area of his back.  The upper and 
lower extremities were examined but no diagnoses were made.  The 
assessment was sprain/strain of the lumbar and thoracic regions 
as well as the neck.  

An April 2005 letter from K.B.B., M.D. states that the Veteran 
had degenerative joint disease of his back, both shoulders, both 
hips, elbows, and neck.  He noted that the degree and location of 
the disease suggested that it was a result of injury, quite 
possibly parachuting activities during service.  He indicated 
that the Veteran's service records showed a history of chronic 
back pain, noting that an October 1978 X-ray indicated a chronic 
low back problem and noted changes on the lateral view of the 
lumbar spine.  

A June 2007 report by Dr. B. indicates that the Veteran sustained 
injuries during service.  He noted that the Veteran received 
injuries to his back in assorted activities to include survival 
training.  He noted that there was also a right shoulder injury 
due to a 1982 motor vehicle accident and a left shoulder injury 
due to a 1989 parachuting accident.  He stated that the Veteran 
had chronic low back pain secondary to multiple injuries 
sustained in service, as well as bilateral shoulder pain from 
injuries sustained in service.

An  April 2009 Social Security Administration disability 
determination indicates that the Veteran was found to be disabled 
due to late effects of cerebrovascular disease, with a secondary 
diagnosis of disorders of the back.

The Veteran was afforded a VA examination in July 2009.  The 
examiner stated that the claims file had been reviewed.  The 
Veteran reported that he had served as a pilot and had completed 
up to 30 parachute jumps.  He noted that the first onset of back 
pain occurred when he was a child.  He also reported two 
injuries:  in September 1972 during survival school and diagnosed 
as lumbar spasm; and in 1999 from a fall at a store.  The 
examiner noted that the records revealed no back or joint injury 
and no continuity of care for the Veteran's back or shoulders.  
He pointed out that episodic complaints began in 1999.  He also 
noted that the Veteran had no hip complaints in service.  He 
noted that the Veteran's hip complaints referred to bilateral 
buttock pain without hip joint or pubic pain.  Regarding the 
Veteran's shoulders, the examiner noted the Veteran's report of 
right shoulder injury during service in 1982 and left shoulder 
injury in 1989.  She also noted the Veteran's report of having 
injured his right shoulder as a child when his arm got stuck in a 
wash wringer.  She pointed out that the Veteran's shoulders 
started to bother him in around 2003.  Bilateral shoulder X-rays 
revealed a possible loose body in the right shoulder versus a 
calcified axillary node.  The examiner noted that such was 
consistent with the previous arthroscopic procedure.  The left 
shoulder was negative.  An X-ray of the thoracic spine revealed 
small lateral bridging osteophytes in the lower spine and minimal 
old anterior wedging at T11.  Schmorl's nodes were also seen in 
the end places at the thoracolumbar junction.  An X-ray of the 
lumbar spine revealed mild spurring at L3.  Bilateral hip X-rays 
were negative.  The examiner diagnosed thoracolumbar degenerative 
joint disease and lumbar degenerative disc disease; she noted 
that there were no objective findings of radiculopathy.  She 
concluded that the diagnoses were consistent with natural aging 
and were  less likely than not caused by, related to, or worsened 
by service or in-service complaints.  She reiterated that there 
were no objective findings of a bilateral hip disability, noting 
that the identified buttock symptoms were part of the 
thoracolumbar and lumbar disability.   Regarding the Veteran's 
shoulders, the diagnosis was bilateral shoulder degenerative 
joint disease consistent with natural aging.  The examiner 
concluded that the shoulder disability was less likely than not 
caused by, related to, or worsened by service or in-service 
complaints.  She explained that the in-service complaints did not 
have mechanism of injury or continuity of care to support 
causation or a relationship to the current spine and joint 
conditions.  She noted that the current conditions were 
consistent with natural aging and that there was no objective 
evidence of worsening beyond natural progression.

	Shoulders

With respect to the Veteran's claimed shoulder disabilities, the 
Board concludes that service connection is not warranted.  The 
Board acknowledges that the Veteran complained of right shoulder 
pain in February 1982 and that the provider assessed 
musculoskeletal pain secondary to strain.  However, an X-ray 
revealed no osseous or joint abnormality, and on periodic flight 
physical in December 1982, the Veteran specifically denied 
painful or trick shoulder.  He continued to deny such during 
routine periodic flight physical examinations.  Notably, an 
examination in November 1990 was the last performed during the 
Veteran's service, and his upper extremities were normal.  He 
declined physical examination on the occasion of his retirement 
from service.

The first post-service evidence of shoulder complaints dates to 
February 2003, when the Veteran reported that he had begun to 
have symptoms five months previously.  He denied any history of 
specific injury.

The Veteran asserts that these claimed disabilities are the 
result of injuries from stress loading and impacts from flying 
military aircraft.  In this regard, the Board notes that a 
private provider indicated in April 2005 that the Veteran's 
degenerative joint disease could "quite possibly" be due to 
parachuting activities during service.  Moreover, this provider 
indicated in June 2007 that the Veteran had a right shoulder 
injury due to a 1982 motor vehicle accident and a left shoulder 
injury due to a 1989 parachuting accident.  Notably, neither of 
these incidents are recorded in the Veteran's service treatment 
records.  To the extent that Dr. B. indicated that degenerative 
joint disease could quite possibly be due to parachuting 
activities, the suggestion of a relationship is expressed in very 
speculative terms, and thus, is of little probative value with 
respect to establishing the etiology the Veteran's claimed 
shoulder disabilities.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more than 
suggest the possibility that the Veteran's illness might have 
been caused by his wartime radiation exposure).

Moreover, Dr. B's statements appear to be based not on the 
objective evidence, but on the Veteran's reported history of 
having sustained injuries in service and of having experienced 
chronic pain since that time.  As discussed, the objective record 
does not support the Veteran's that he sustained injuries to his 
shoulders during service.  In that regard, the Board observes 
that it is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is based upon 
an inaccurate factual background.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that the Board may reject a 
medical opinion that is based on facts provided by the veteran 
that have been found to be inaccurate or that are contradicted by 
other facts of record); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time. However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of any reference to the alleged injuries during 
service.  Rather, it is relying on the fact that the Veteran 
specifically denied having any complaints in either shoulder on 
numerous occasions during physicals throughout service until his 
discharge in 1991.  In addition, the record reflects that the 
first documented post-service complaints of shoulder symptoms are 
in 2003, at which time he reported having only a five month 
history of right shoulder symptoms.  Significantly, at that time 
the Veteran also specifically denied any history of injury to the 
shoulder.  Given these repeated denials of any shoulder 
complaints throughout service, and his specific denial of any 
history of injury to the right shoulder in 2003 during the course 
of evaluation for treatment, the Board must find the more recent 
assertions made by the Veteran of having sustained injuries to 
the shoulders and of having experienced a continuity of 
symptomatology thereafter are not credible.  

As discussed above, the July 2009 VA examiner diagnosed bilateral 
shoulder degenerative joint disease, consistent with natural 
aging.  She concluded that the shoulder disability was less 
likely than not related to service or the in-service complaints.  
She explained that the in-service complaints did not have 
mechanism of injury or continuity of care to support causation or 
a relationship to the current joint conditions.  In essence, the 
VA examiner provided reasoned opinions, based on complete review 
of the record, interview, and examination.  In assigning high 
probative value to this opinion, the Board notes that the 
examiner had the claims file for review, specifically discussed 
evidence contained in the claims file, obtained a history from 
the Veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that she misstated any relevant 
fact.  The Board thus finds the VA examiner's opinions to be of 
greater probative value.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
referable to the Veteran's shoulders, it does not contain 
credible evidence which relates this diagnosis to any injury or 
disease in service.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  As noted above, the Board finds the 
assertions of the Veteran that he injured his shoulders in 
service and experienced a continuity of symptomatology thereafter 
not credible.  

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the claims of 
entitlement to service connection for degenerative joint disease 
of the right and left shoulders must be denied.

	Hips

The Board has also determined that service connection for 
degenerative joint disease of the bilateral hips is not 
warranted.  Here, there is a statement from Dr. B. indicating 
that the Veteran had degenerative joint disease of the hips.  
However, the record does not contain objective evidence from Dr. 
B. showing that arthritis or degenerative joint disease was 
confirmed by examination or X-ray.  

In contrast, the July 2009 VA examiner conducted a physical 
examination of the Veteran and ordered X-rays, which were 
negative.  She concluded that there were no objective findings of 
a bilateral hip disability and noted that the identified symptoms 
referred to the Veteran's buttocks and were related to his spine 
disability.  In assigning high probative value to this opinion, 
the Board notes that the examiner had the claims file for review, 
specifically discussed evidence contained in the claims file, 
obtained a history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that she 
misstated any relevant fact.  The Board thus finds the VA 
examiners' opinion to be of greater probative value than the 
unsupported statement by Dr. B.  

As to the Veteran's own contentions, the Board acknowledges that 
he is competent to describe symptomatology; however, he is not 
competent to render a complex medical diagnosis, such as opining 
that he has arthritis of the hips.

In summary, the most probative evidence of record is against 
finding that the Veteran has a current diagnosis of a bilateral 
hip disability.  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for bilateral degenerative joint disease of the hips 
is denied.

	Spine

The Board also concludes that service connection is not warranted 
for the claimed thoracic and lumbar spine disabilities.  The 
Board acknowledges that the Veteran had various complaints 
referable to his back during service.  In 1972 he reported an 
injury in survival school; subsequent physical examination was 
within normal limits.  In 1973 and 1974 he denied pertinent 
symptoms on flight physical.  Complaints of back pain in 1977 
were attributed to urinary tract symptoms and were noted to have 
resolved within four days.  Flight physical in 1978 revealed a 
normal spine.  In October 1978 low back syndrome was noted, and 
an X-ray study revealed changes at the thoracic and lumbar spine; 
however, the radiologist determined that the findings were the 
residual of juvenile epiphysitis which had probably burned out.  
Significantly, subsequent flight physicals in 1979, 1980, and 
1981 revealed a normal spine, and the Veteran denied significant 
interval history.  The Veteran specifically denied recurrent back 
pain in 1982, 1984, 1985, and 1986.  His spine was normal on 
periodic examination in 1990.  While the Veteran was involved in 
a motor vehicle accident in February 1991, he complained of no 
trauma other than an abrasion over his right eye.

The first post-service evidence pertaining to back complaints 
dates to 1999.  Various providers have noted the Veteran's report 
of back pain due to a fall in 1999.  

The Board notes that a private provider indicated in April 2005 
that the Veteran's degenerative disease could "quite possibly" 
be due to parachuting activities during service.  To the extent 
that Dr. B. indicated that degenerative joint disease could quite 
possibly be due to parachuting activities, it is speculative and 
has little probative value with respect to establishing the 
etiology the Veteran's claimed shoulder disabilities.  See Obert, 
5 Vet. App. 30 (1993); see also Stegman 3 Vet. App. 228, 230 
(1992).  Moreover, Dr. B's statements appear to be based not on 
the objective evidence, but on the Veteran's reported history.  
As discussed, the objective record does not support the Veteran's 
contention that a chronic low back problem was diagnosed in 
service.  In fact, on several occasions in 2001, 2002, and 2003, 
it is documented that the Veteran specifically dated the onset of 
his current back to his 1999 injury, rather than to his period of 
service.  Given the denial of any complaints during his November 
1990 examination, the specific denial of any injury other than to 
the eye at the time of his motor vehicle accident in 1991, and 
the several occasions prior to filing his claim for compensation 
on which he dated the onset of his chronic back pain to 1999, the 
Board must find that his current assertion of experiencing a 
continuity of symptomatology since service is not credible.  
Consequently, the Board observes that it is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Kowalski, 19 Vet. App. 179; Coburn, 19 Vet. App. 432.  Notably, 
Dr. B's statements fail to account for the well-documented 1999 
injury discussed above.  

As noted, the July 2009 VA examiner diagnosed thoracolumbar 
degenerative joint disease and lumbar degenerative disc disease.  
She indicated that there were no objective findings of 
radiculopathy.  She concluded that these diagnoses were 
consistent with natural aging and were less likely than not 
caused by, related to, or worsened service or in-service 
complaints.  She explained that the in-service complaints did not 
have mechanism of injury or continuity of care to support 
causation or a relationship to the current joint conditions.  In 
essence, the VA examiner provided reasoned opinions, based on 
complete review of the record, interview, and examination.  In 
assigning high probative value to this opinion, the Board notes 
that the examiner had the claims file for review, specifically 
discussed evidence contained in the claims file, obtained a 
history from the Veteran, and conducted a complete examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that she misstated any 
relevant fact.  The Board thus finds the VA examiner's opinions 
to be of greater probative value.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
referable to the Veteran's shoulders, it does not contain 
competent evidence which relates this diagnosis to any injury or 
disease in service.  

The Board has again considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  As discussed in detail above, the 
Board finds the assertions of the Veteran that he experienced a 
continuity of symptomatology since service not credible.  Absent 
credible evidence of a continuity of symptomatology, the Veteran 
is not otherwise competent to relate his currently diagnosed back 
disorder to military service.

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the claims of 
entitlement to service connection for degenerative facet joint 
changes of the thoracic spine and lumbar spondylosis with 
multiple level degenerative disc disease, facet arthropathy of 
the lumbar spine, and radiculopathy in the right lower extremity 
must be denied.



ORDER

Entitlement to service connection for right shoulder degenerative 
joint disease is denied.

Entitlement to service connection for left shoulder degenerative 
joint disease is denied.

Entitlement to service connection for right hip degenerative 
joint disease is denied.

Entitlement to service connection for left hip degenerative joint 
disease is denied.

Entitlement to service connection for degenerative facet joint 
changes of the thoracic spine is denied.

Entitlement to service connection for lumbar spondylosis with 
multiple level degenerative disc disease, facet arthropathy of 
the lumbar spine, and radiculopathy in the right lower extremity, 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


